DETAILED ACTION

Response to Amendment
Claims 1, 4-7, 9 and 11-15 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 7/26/2021.

Allowable Subject Matter
Claims 1, 4-7, 9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 7/26/2021 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses battery cathode including an electrode, collector, and an interface layer coated on the collector and in contact with the electrode having thickness of less than 5 microns, the electrode having a first composition consisting of first intercalation material a first binder, the interface layer increasing retention capacity as set forth in the claim, the interface layer comprising a second interface layer including a second binder and second conductive additive, a content of the second binder is greater than or equal to 30% by weight of the interface layer, and a content of the first binder material is less than 5% by weight.
Aamodt in view of Sugita and Hoshiba is considered to be the combination of references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations.  Namely, as persuasively argued by the Applicants, the structure of the above envisioned combination of references does not explicitly include the multiple binder structure with an interface layer as set forth in the claim at the amounts set forth in the claim, having the thickness and retention capacity of the instant claim.  Rather, the envisioned combination discloses, at most, a battery including an electrode layer including binders that is adhered to an electrode.
A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725